Citation Nr: 1538900	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-34 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of kidney cancer, to include as due to contaminated water at Camp Lejeune, and/or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Original jurisdiction in this case is currently with the RO in Cleveland, Ohio.

The Veteran testified before the undersigned in June 2015, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran asserts that in the years following service, he developed kidney cancer and had his right kidney removed on December 27, 1973 by Dr. F. at the VA Wade Park Medical Center in Cleveland, Ohio.  He states he was released from the hospital on January 14, 1974.  He contends that his kidney cancer was due to drinking contaminated water during his confirmed service at Camp Lejeune.  In the alternative, he has also suggested that his cancer could have been due to his presumed exposure to herbicides during his confirmed service in Vietnam.  He now claims entitlement to service connection for residuals of kidney cancer, to include removal of his right kidney.

VA attempted to obtain treatment records from 1973 on two occasions.  In February 2011, the RO requested records dating from January 1, 1973 to December 31, 1974 from the VA Medical Center (Wade Park) in Cleveland, Ohio.  Significantly however, this request was for outpatient treatment records only, and within the request, it appears that the RO erroneously indicated that the Veteran claimed treatment for hearing loss and posttraumatic stress disorder (PTSD).  See the February 2011 VA Form 10-7131.  No records were identified, and the RO issued a Formal Finding of Unavailability, and notified the Veteran in March 2011.  

In an August 2011 Statement in Support of Claim, the Veteran indicated that, in searching for these VA treatment records himself, he was told that his 1973 and 1974 VA treatment records are actually archived in Dayton, Ohio.  He specifically requested that VA obtain these records on his behalf.  In September 2013, the RO acknowledged the Veteran's August 2011 statement in a Deferred Rating Decision, but erroneously indicated that the Veteran stated his records are now with the VAMC in Cleveland, Ohio, rather than Dayton, Ohio.  The RO then requested records from the VAMC in Cleveland a second time, this time for inpatient records, but again no records were found.  See the September 2013 VA Form 10-7131.  It appears that on this request form, the RO used the wrong Social Security number to identify the Veteran.  

At his May 2015 hearing, the Veteran reiterated that his records were archived on microfilm at the VAMC in Dayton, Ohio.  To date, VA has not initiated a search for these records in Dayton.  It is the duty of VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, a request for archived records from the VAMC in Dayton, Ohio must be made.  A follow up request for inpatient records with the Wade Park VAMC in Cleveland, Ohio should also be made, using the Veteran's correct Social Security number as an identifier.

The Board adds that the RO obtained a VA medical opinion dated March 27, 2014 from the VA Medical Center in Puget Sound addressing the etiology of the Veteran's claimed cancer.  Significantly, the examiner opined against a relationship between the Veteran's claimed cancer and resultant nephrectomy in 1973 and his exposure to contaminated water in Camp Lejeune in large part due to the fact that there is no documentation of the claimed condition establishing a clearly established diagnosis of renal carcinoma.  If a search for records at the Dayton or Wade Park VAMC yields results pertaining to the Veteran's claimed kidney treatment, such records must be associated with the claims file, and the claims file should be made available to the March 2014 clinician for an addendum opinion.  

Finally, although the March 27, 2014 medical opinion report has been copied and pasted into a June 2014 Supplemental Statement of the Case, the actual report is not of record.  On remand, the March 27, 2014 report should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate a copy of the March 27, 2014 VA opinion 
report from the Puget Sound Health Care System (HCS) with the Veteran's claims file.

2. Request and obtain VA treatment records (outpatient 
and inpatient) archived in paper, electronically, or on microfilm at the VAMC in Dayton, Ohio pertaining to kidney treatment the Veteran received in December 1973 and January 1974 at the Wade Park VAMC in Cleveland, Ohio.  If no records are found, send a follow up request for outpatient and inpatient records to the Wade Park VAMC in Cleveland, Ohio, using the Veteran's correct Social Security number as an identifier.

3. If treatment records from the VAMC in Dayton, Ohio 
or the Wade Park VAMC in Cleveland are obtained, associate them with the Veteran's claims file and request an addendum opinion from the VA clinician from the Puget Sound HCS who provided the March 27, 2014 medical opinion.  The clinician should comment on these records, and revisit his or her prior determination that it was less likely as not that the Veteran's kidney pathology was caused by or a result of exposure to TCE/PCE contamination in the ground water while stationed at Camp Lejeune.  If upon review of these records the clinician changes his or her opinion and determines it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney pathology was caused by contaminated water at Camp Lejeune, this should be made clear with supporting rational.  Even if there is no change to his or her March 2014 opinion, the clinician should provide a reason as to why this is the case. 

If the March 2014 VA clinician is unavailable to provide and addendum opinion, the file should be made available to another appropriately qualified clinician for preparation of this addendum opinion.  If an examination of the Veteran is necessary to provide the requested opinion, then such should be scheduled.

4. Then, readjudicate the Veteran's service connection 
claim.  If the benefit sought on appeal is denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




